                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


COUNTY OF HARRIS, TEXAS,

                     Plaintiff,

v.

ELI LILLY AND COMPANY; NOVO NORDISK
INC.; SANOFI-AVENTIS U.S. LLC; EXPRESS
SCRIPTS HOLDING COMPANY; EXPRESS
SCRIPTS, INC.; ESI MAIL PHARMACY
SERVICES, INC.; EXPRESS SCRIPTS                        Civil Action No. _______________
PHARMACY, INC.; CVS HEALTH
CORPORATION; CAREMARK RX, L.L.C.;
CAREMARK PCS HEALTH, L.L.C.;
CAREMARK, L.L.C.; CAREMARK TEXAS
MAIL PHARMACY, LLC; OPTUM, INC.;
OPTUMRX INC.; AETNA RX HOME
DELIVERY, LLC; AND AETNA PHARMACY
MANAGEMENT SERVICES, LLC,

                     Defendants.


 INDEX OF DOCUMENTS ATTACHED TO DEFENDANTS’ NOTICE OF REMOVAL

     Date                                Description                             App.
     Filed
             List of Counsel of Record                                      0001 - 0005
             State Court Docket Sheet                                       0006 - 0007
 11/21/19    Plaintiff’s Original Petition (including Appendix A)           0008 - 0097




                                                1
                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION


COUNTY OF HARRIS, TEXAS,

                Plaintiff,

v.

ELI LILLY AND COMPANY; NOVO NORDISK
INC.; SANOFI-AVENTIS U.S. LLC; EXPRESS
SCRIPTS HOLDING COMPANY; EXPRESS
SCRIPTS, INC.; ESI MAIL PHARMACY
SERVICES, INC.; EXPRESS SCRIPTS          Civil Action No. _______________
PHARMACY, INC.; CVS HEALTH
CORPORATION; CAREMARK RX, L.L.C.;
CAREMARK PCS HEALTH, L.L.C.;
CAREMARK, L.L.C.; CAREMARK TEXAS
MAIL PHARMACY, LLC; OPTUM, INC.;
OPTUMRX INC.; AETNA RX HOME
DELIVERY, LLC; AND AETNA PHARMACY
MANAGEMENT SERVICES, LLC,

                Defendants.


                        LIST OF COUNSEL OF RECORD

      Vince Ryan                         Bryce L. Callahan
      Robert Soard                       YETTER COLEMAN LLP
      Terence L. O’Rourke                811 Main Street, Suite 4100
      Pegi S. Block                      Houston, Texas 77002
      OFFICE OF HARRIS COUNTY            Tel.: (713) 632-8000
      1019 Congress, 15th Floor          Facsimile: (713) 632-8002
      Houston, Texas 77002               bcallahan@yettercoleman.com
      Telephone: (713) 274-5121
      Facsimile: (713) 437-4211          Shankar Duraiswamy
      Vince.Ryan@cao.hctx.net            Henry B. Liu
      Robert.Soard@cao.hctx.net          COVINGTON & BURLING LLP
      Terence.ORourke@cao.hctx.net       One CityCenter
      Pegi.Block@cao.hctx.net            850 Tenth Street, N.W.
                                         Washington, DC 20001
                                         Tel.: (202) 662-6000
                                         Facsimile: (202) 662-6291



                                                                       APP0001
Richard Schechter                     sduraiswamy@cov.com
LAW OFFICE OF RICHARD                 hliu@cov.com
SCHECHTER, P.C.
1 Greenway Plaza, Suite 740           Attorneys for Defendant Eli Lilly and
Houston TX 77046-0102                 Company
Telephone: (713) 623-8919
Facsimile: (713) 622-1680             James P. Rouhandeh
richard@rs-law.com                    David B. Toscano
                                      DAVIS POLK & WARDWELL LLP
Joanne Cicala                         450 Lexington Avenue
Joshua T. Wackerly                    New York, NY 10017
THE CICALA LAW FIRM PLLC              Tel.: (212) 450-4000
101 College Street
Dripping Springs, Texas 78620         Neal A. Potischman
Telephone: (512) 275-6550             Andrew Yaphe
Facsimile: (512) 858-1801             DAVIS POLK & WARDWELL LLP
joanne@cicalapllc.com                 1600 El Camino Real
josh@cicalapllc.com                   Menlo Park, CA 94025
                                      Tel.: (650) 752-2000
Debra Tsuchiyama Baker
Earnest W. Wotring                    Attorneys for Defendant
John Muir                             Novo Nordisk Inc.
David George
BAKER WOTRING LLP                     Joshua L. Fuchs
700 JPMorgan Chase Tower              Alexander G. Hughes
600 Travis Street                     JONES DAY
Houston, Texas 77002                  717 Texas Street, Suite 3300
Telephone: (713) 980-1700             Houston, TX 77002
Facsimile: (713) 980-1701             Tel.: (832) 239-3719
dbaker@bakerwotring.com               jlfuchs@jonesday.com
ewotring@bakerwotring.com             ahughes@jonesday.com
jmuir@bakerwotring.com
dgeorge@bakerwotring.com              Julie E. McEvoy
                                      (pro hac vice forthcoming)
Christopher G. Hollins                William D. Coglianese
Aysia N. Mayo-Gray                    (pro hac vice forthcoming)
HOLLINS LAW GROUP PLLC                JONES DAY
5832 Highway 6 North                  51 Louisiana Avenue NW
Houston, Texas 77084                  Washington, DC 20001
Telephone: (346) 980-4600             Tel.: (202) 879-3939
Facsimile: (346) 980-4610             jmcevoy@jonesday.com
c.hollins@hollinslawgroup.com         wcoglianese@jonesday.com
a.mayo-gray@hollinslawgroup.com
                                      Attorneys for Defendant
Attorneys for Plaintiff               Sanofi-Aventis U.S. LLC


                                  2


                                                                       APP0002
    Winstol D. Carter, Jr.
    MORGAN, LEWIS & BOCKIUS
    LLP
    1000 Louisiana Street, Suite 4000
    Houston, Texas 77002
    Tel.: (713) 890-5000
    Facsimile: (713) 890-5001
    winn.carter@morganlewis.com

    Jason R. Scherr
    (pro hac vice forthcoming)
    Patrick A. Harvey
    (pro hac vice forthcoming)
    MORGAN, LEWIS & BOCKIUS
    LLP
    1111 Pennsylvania Ave., NW
    Washington, DC 20004
    Tel.: (202) 373-6000
    Facsimile: (202) 373-6001
    jr.scherr@morganlewis.com
    patrick.harvey@morganlewis.com

    Brendan R. Fee
    (pro hac vice forthcoming)
    1702 Market Street
    Philadelphia, PA 19103
    Tel.: (215) 963-5000
    Facsimile: (215) 963-5001
    Brendan.fee@morganlewis.com

    Attorneys for Defendants Express
    Scripts Holding Company; Express
    Scripts, Inc.; ESI Mail Pharmacy
    Services, Inc.; and Express Scripts
    Pharmacy, Inc.

    Larry R. Veselka
    Lee L. Kaplan
    SMYSER KAPLAN & VESELKA,
    L.L.P.
    717 Texas Avenue, Suite 2800
    Houston, Texas 77002-2761
    Tel.: (713) 221-2300
    Facsimile: (713) 221-2320
    lkaplan@skv.com
    lveselka@skv.com

3


                                     APP0003
    WILLIAMS & CONNOLLY LLP
    Enu Mainigi
    (pro hac vice forthcoming)
    Daniel M. Dockery
    (pro hac vice forthcoming)
    725 Twelfth Street, N.W.
    Washington, DC 20005
    Tel.: (202) 434-5000
    Facsimile: (202) 434-5029
    emainigi@wc.com
    ddockery@wc.com

    Attorneys for CVS Health Corporation;
    Caremark Rx, L.L.C.; Caremark,
    L.L.C.; CaremarkPCS Health, L.L.C.;
    Caremark Texas Mail Pharmacy, LLC;
    Aetna Rx Home Delivery, LLC; and
    Aetna Pharmacy Management Services,
    LLC

    Andrew Hatchett
    ALSTON & BIRD LLP
    1201 West Peachtree Street NW
    Atlanta, GA 30309
    Tel.: (404) 881-7000
    Facsimile: (404) 881-7777
    andrew.hatchett@alston.com

    Brian D. Boone
    (pro hac vice forthcoming)
    Emily C. McGowan
    (pro hac vice forthcoming)
    ALSTON & BIRD LLP
    101 South Tryon Street
    Charlotte, NC 28280
    Tel.: (704) 444-1000
    Facsimile: (704) 444-1111
    brian.boone@alston.com
    emily.mcgowan@alston.com




4



                                    APP0004
    John Snyder
    (pro hac vice forthcoming)
    ALSTON & BIRD LLP
    950 F Street NW
    Washington, DC 20004
    Tel.: (202) 239-3300
    Facsimile: (202) 239-3333
    john.snyder@alston.com

    Attorneys for Defendants Optum, Inc.
    and OptumRx Inc.




5



                                   APP0005
HCDistrictclerk.com            HARRIS COUNTY TEXAS (BY AND THROUGH THE                               12/23/2019
                               UNDERSIGNE vs. ELI LILLY AND COMPANY
                               Cause: 201983863    CDI: 7  Court: 061

APPEALS
No Appeals found.

COST STATMENTS
No Cost Statments found.

TRANSFERS
No Transfers found.

POST TRIAL WRITS
No Post Trial Writs found.

ABSTRACTS
No Abstracts found.

SETTINGS
No Settings found.

SERVICE
No Service found.

NOTICES
No Notices found.

SUMMARY
CASE DETAILS                                                 CURRENT PRESIDING JUDGE
File Date                11/21/2019                          Court        061st
Case (Cause) Location    Civil Intake 1st Floor              Address      201 CAROLINE (Floor: 9)
Case (Cause) Status      Active - Civil                                   HOUSTON, TX 77002
                                                                          Phone:7133686070
Case (Cause) Type        Antitrust/Unfair Competition
                                                             JudgeName    FREDERICKA PHILLIPS
Next/Last Setting Date   N/A
                                                             Court Type   Civil
Jury Fee Paid Date       11/21/2019



ACTIVE PARTIES
Name                                              Type                                      Post Attorney
                                                                                            Jdgm
HARRIS COUNTY TEXAS (BY AND THROUGH               PLAINTIFF - CIVIL                                 WOTRING,
THE UNDERSIGNED ATTORNEYS)                                                                          EARNEST W.
ELI LILLY AND COMPANY                             DEFENDANT - CIVIL
NOVO NORDISK INC                                  DEFENDANT - CIVIL
SANOFI-AVENTIS U S LLC                            DEFENDANT - CIVIL
EXPRESS SCRIPTS HOLDING COMPANY                   DEFENDANT - CIVIL

EXPRESS SCRIPTS INC                               DEFENDANT - CIVIL
ESI MAIL PHARMACY SERVICES INC                    DEFENDANT - CIVIL
                                                                                                             APP0006
EXPRESS SCRIPTS PHARMACY INC                DEFENDANT - CIVIL

CVS HEALTH CORPORATION                      DEFENDANT - CIVIL

CAREMARK RX L L C                           DEFENDANT - CIVIL
CAREMARK PCS HEALTH L L C                   DEFENDANT - CIVIL

CAREMARK L L C                              DEFENDANT - CIVIL

CAREMARK TEXAS MAIL PHARMACY LLC            DEFENDANT - CIVIL

OPTUM INC                                   DEFENDANT - CIVIL
OPTUMRX INC                                 DEFENDANT - CIVIL
AETNA RX HOME DELIVERY LLC                  DEFENDANT - CIVIL

AETNA PHARMACY MANAGEMENT SERVICES          DEFENDANT - CIVIL
LLC



INACTIVE PARTIES
No inactive parties found.

JUDGMENT/EVENTS
Date  Description                        Order    Post Pgs Volume Filing         Person
                                         Signed   Jdgm     /Page Attorney        Filing
11/21/2019    JURY FEE PAID (TRCP 216)                 0
11/21/2019    ORIGINAL PETITION                        0         WOTRING,        HARRIS COUNTY
                                                                 EARNEST W.      TEXAS (BY AND
                                                                                 THROUGH THE
                                                                                 UNDERSIGNED
                                                                                 ATTORNEYS)



DOCUMENTS
Number            Document                                                    Post Date         Pgs
                                                                              Jdgm
88201398          Original Petition                                                11/21/2019   85

·> 88201399       Appendix A                                                       11/21/2019   3




                                                                                                APP0007
          CertifiedDocumentNumber:88201398-Page1of85



                                                               2019-83863 / Court: 061




APP0008
          CertifiedDocumentNumber:88201398-Page2of85




APP0009
          CertifiedDocumentNumber:88201398-Page3of85




APP0010
          CertifiedDocumentNumber:88201398-Page4of85




APP0011
          CertifiedDocumentNumber:88201398-Page5of85




APP0012
          CertifiedDocumentNumber:88201398-Page6of85




APP0013
          CertifiedDocumentNumber:88201398-Page7of85




APP0014
          CertifiedDocumentNumber:88201398-Page8of85




APP0015
          CertifiedDocumentNumber:88201398-Page9of85




APP0016
          CertifiedDocumentNumber:88201398-Page10of85




APP0017
          CertifiedDocumentNumber:88201398-Page11of85




APP0018
          CertifiedDocumentNumber:88201398-Page12of85




APP0019
          CertifiedDocumentNumber:88201398-Page13of85




APP0020
          CertifiedDocumentNumber:88201398-Page14of85




APP0021
          CertifiedDocumentNumber:88201398-Page15of85




APP0022
          CertifiedDocumentNumber:88201398-Page16of85




APP0023
          CertifiedDocumentNumber:88201398-Page17of85




APP0024
          CertifiedDocumentNumber:88201398-Page18of85




APP0025
          CertifiedDocumentNumber:88201398-Page19of85




APP0026
          CertifiedDocumentNumber:88201398-Page20of85




APP0027
          CertifiedDocumentNumber:88201398-Page21of85




APP0028
          CertifiedDocumentNumber:88201398-Page22of85




APP0029
          CertifiedDocumentNumber:88201398-Page23of85




APP0030
          CertifiedDocumentNumber:88201398-Page24of85




APP0031
          CertifiedDocumentNumber:88201398-Page25of85




APP0032
          CertifiedDocumentNumber:88201398-Page26of85




APP0033
          CertifiedDocumentNumber:88201398-Page27of85




APP0034
          CertifiedDocumentNumber:88201398-Page28of85




APP0035
          CertifiedDocumentNumber:88201398-Page29of85




APP0036
          CertifiedDocumentNumber:88201398-Page30of85




APP0037
          CertifiedDocumentNumber:88201398-Page31of85




APP0038
          CertifiedDocumentNumber:88201398-Page32of85




APP0039
          CertifiedDocumentNumber:88201398-Page33of85




APP0040
          CertifiedDocumentNumber:88201398-Page34of85




APP0041
          CertifiedDocumentNumber:88201398-Page35of85




APP0042
          CertifiedDocumentNumber:88201398-Page36of85




APP0043
          CertifiedDocumentNumber:88201398-Page37of85




APP0044
          CertifiedDocumentNumber:88201398-Page38of85




APP0045
          CertifiedDocumentNumber:88201398-Page39of85




APP0046
          CertifiedDocumentNumber:88201398-Page40of85




APP0047
          CertifiedDocumentNumber:88201398-Page41of85




APP0048
          CertifiedDocumentNumber:88201398-Page42of85




APP0049
          CertifiedDocumentNumber:88201398-Page43of85




APP0050
          CertifiedDocumentNumber:88201398-Page44of85




APP0051
          CertifiedDocumentNumber:88201398-Page45of85




APP0052
          CertifiedDocumentNumber:88201398-Page46of85




APP0053
          CertifiedDocumentNumber:88201398-Page47of85




APP0054
          CertifiedDocumentNumber:88201398-Page48of85




APP0055
          CertifiedDocumentNumber:88201398-Page49of85




APP0056
          CertifiedDocumentNumber:88201398-Page50of85




APP0057
          CertifiedDocumentNumber:88201398-Page51of85




APP0058
          CertifiedDocumentNumber:88201398-Page52of85




APP0059
          CertifiedDocumentNumber:88201398-Page53of85




APP0060
          CertifiedDocumentNumber:88201398-Page54of85




APP0061
          CertifiedDocumentNumber:88201398-Page55of85




APP0062
          CertifiedDocumentNumber:88201398-Page56of85




APP0063
          CertifiedDocumentNumber:88201398-Page57of85




APP0064
          CertifiedDocumentNumber:88201398-Page58of85




APP0065
          CertifiedDocumentNumber:88201398-Page59of85




APP0066
          CertifiedDocumentNumber:88201398-Page60of85




APP0067
          CertifiedDocumentNumber:88201398-Page61of85




APP0068
          CertifiedDocumentNumber:88201398-Page62of85




APP0069
          CertifiedDocumentNumber:88201398-Page63of85




APP0070
          CertifiedDocumentNumber:88201398-Page64of85




APP0071
          CertifiedDocumentNumber:88201398-Page65of85




APP0072
          CertifiedDocumentNumber:88201398-Page66of85




APP0073
          CertifiedDocumentNumber:88201398-Page67of85




APP0074
          CertifiedDocumentNumber:88201398-Page68of85




APP0075
          CertifiedDocumentNumber:88201398-Page69of85




APP0076
          CertifiedDocumentNumber:88201398-Page70of85




APP0077
          CertifiedDocumentNumber:88201398-Page71of85




APP0078
          CertifiedDocumentNumber:88201398-Page72of85




APP0079
          CertifiedDocumentNumber:88201398-Page73of85




APP0080
          CertifiedDocumentNumber:88201398-Page74of85




APP0081
          CertifiedDocumentNumber:88201398-Page75of85




APP0082
          CertifiedDocumentNumber:88201398-Page76of85




APP0083
          CertifiedDocumentNumber:88201398-Page77of85




APP0084
          CertifiedDocumentNumber:88201398-Page78of85




APP0085
          CertifiedDocumentNumber:88201398-Page79of85




APP0086
          CertifiedDocumentNumber:88201398-Page80of85




APP0087
          CertifiedDocumentNumber:88201398-Page81of85




APP0088
          CertifiedDocumentNumber:88201398-Page82of85




APP0089
          CertifiedDocumentNumber:88201398-Page83of85




APP0090
          CertifiedDocumentNumber:88201398-Page84of85




APP0091
          CertifiedDocumentNumber:88201398-Page85of85




APP0092
     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this December 23, 2019


     Certified Document Number:        88201398 Total Pages: 85




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                       APP0093
          CertifiedDocumentNumber:88201399-Page1of3



                                                              2019-83863 / Court: 061




APP0094
          CertifiedDocumentNumber:88201399-Page2of3




APP0095
          CertifiedDocumentNumber:88201399-Page3of3




APP0096
     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this December 23, 2019


     Certified Document Number:        88201399 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                       APP0097
